Citation Nr: 0308758	
Decision Date: 05/08/03    Archive Date: 05/20/03

DOCKET NO.  00-07 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to 
December 1946; from August 1947 to August 1953; and from 
November 1953 to February 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In a November 2001 decision, the Board denied the veteran a 
disability evaluation in excess of 30 percent for asthma.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  

In a December 2002 order, the Court granted the parties' 
Joint Motion for Remand of the Board's November 2001 decision 
and to Stay Further Proceedings.  Pursuant to the actions 
requested in the Joint Motion, the Court vacated the Board's 
decision and remanded the issue of an increased rating for 
asthma to the Board for issuance of a readjudication decision 
that takes into consideration and is in compliance with the 
Veterans' Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (VCAA).  


REMAND

In the November 2001 decision, the Board found that the VCAA 
was applicable to the veteran's claim and that he had been 
made aware of the VCAA's duty to notify provisions.  However, 
in the December 2002 Joint Motion, it was argued that the 
communication contained in the veteran's record did not 
satisfy the standard erected by the VCAA, namely, VA failed 
to inform the veteran which evidence VA will seek to provide 
and which evidence the veteran was to provide, citing 
Quartuccio v. Principi, 16 Fed. App. 183, 187 (2002) (decided 
subsequent to the Board's November 2001 decision).  

The Joint Motion also argued that VA failed to discuss 
adequately the amended duty to notify with respect to the 
veteran's reopening of a claim for service-connected 
benefits.  Specifically, VA failed to discuss the requirement 
that the required notice to the veteran of the information 
and evidence necessary to substantiate his claim, indicate 
what portion of any such information or evidence is to be 
provided by which party, and failed to discuss whether the 
documents that it referenced, or any other document in the 
record, satisfied that requirement, citing Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002) (also decided 
subsequent to the Board's November 2001 decision).  Hence, 
because VA failed to discuss the notice requirement, VA did 
not consider all applicable provisions of law and provide an 
adequate statement of reasons or bases for its decision.  See 
Quartuccio, 16 Fed. App. at 187; Charles, 16 Vet. App. at 
373-74.  

The Joint Motion noted that the Board's November 2001 
decision cited to the January 2000 notice of the rating 
decision, the March 2000 statement of the case, and the April 
2001 supplemental statement of the case; however, the Board 
failed to indicate if, or how, those documents notified the 
veteran of who was responsible for obtaining the evidence 
necessary to substantiate his claim.  Further, the Joint 
Motion argued that the veteran was not advised of the 
evidence necessary to substantiate his claim or which 
evidence he would be responsible for providing and which 
evidence VA would seek to obtain.  

In view of the foregoing, the case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2000) and 
38 C.F.R. § 3.159 (2002) are fully 
complied with and satisfied.  

2.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  

